Citation Nr: 0214667	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from February 1948 to August 1952, and from 
February 1953 to August 1953.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1999 rating decision by the San Diego, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant testified at a personal hearing at the RO in 
December 2000.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) imposed a stay on proceedings under 
38 U.S.C.A. § 1318, which governed the right of survivors to 
receive dependency and indemnity compensation (DIC) benefits 
where the veteran had established entitlement to a total 
rating for a certain length of time.  The appellant has not 
specifically raised entitlement to benefits under 38 U.S.C.A. 
§ 1318, nor has the issue been raised by inference in the 
record.  Further, here the issue of entitlement to benefits 
under 38 U.S.C.A. § 1318 is not inextricably intertwined with 
the claim for service connection for the cause of the 
veteran's death.  The stay, therefore, does not apply to this 
case, and adjudication may proceed.  Chairman's Memorandum 
01-17 (August 23, 2001).



FINDINGS OF FACT

1.  The veteran died due to complications of Chronic 
Obstructive Pulmonary Disease (COPD); cardiovascular disease 
was a disease contributing to cause his death.   

2.  At the time of the veteran's death, service connection 
was established for Post-traumatic Stress Disorder (PTSD), 
rated 50 percent; residuals of cold injury to both feet, 
rated 20 percent each; and an atrophic right testicle with 
hypogonadism and impotence, rated noncompensable; the 
disabilities were rated totally disabling based on individual 
unemployability; the service connected disabilities did not 
affect a vital organ, were not progressive or debilitating, 
and are not shown to have contributed to cause or hasten 
death.  

3.  COPD or cardiovascular disease was not manifested in 
service; cardiovascular disease was not manifested in the 
first postservice year; and neither COPD nor cardiovascular 
is shown to have been related to service.

4.  Service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  The claim has 
been considered under the VCAA and implementing regulations.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has been 
considered on the merits.  The appellant was notified of the 
applicable laws and regulations; discussions in the 
decisions, in the statement of the case, and in the 
supplemental statement of the case have informed her of what 
is needed to establish entitlement to the benefit sought and 
what the evidence of record shows.  The RO has  conducted 
extensive development and obtained, or sought to obtain, 
complete medical records which were identified as relevant by 
the appellant.  During the December 2000 hearing, the 
appellant was informed of what evidence VA would obtain, and 
informed her what further information was required (and by 
inference what she would need to submit).  Specifically, it 
was noted at the hearing (Transcript p.11) that it might 
benefit her to submit a cardiologist's opinion that included 
rationale, as the opinion she had submitted did not discuss 
rationale.  All available medical records have been obtained, 
and VA has obtained advisory medical opinions.  The appellant 
was informed of the advisory opinions at the December 2000 
hearing, and in the Decision Review Officer's decision.




Factual Background

Service medical records reveal no treatment for 
cardiovascular or pulmonary problems.  Repeated chest x-rays 
were normal.  On February 1948 enlistment examination, no 
lung or cardiovascular abnormalities were noted; and no such 
abnormalities were noted on November 1951 examination for 
reenlistment.  The veteran sustained frostbite injuries to 
both feet in November 1950, when serving in combat in Korea.  
He made a full recovery.  During a December 1950 examination, 
doctors noted that there was no history of shortness of 
breath.  In 1951, the veteran complained of abdominal pain, 
but no ulcer was detected on testing.  Doctors noted that the 
veteran was tense, and "predisposed" to stress.

Private medical records from February 1984 reveal treatment 
for coronary artery disease and angina, post triple bypass 
surgery.  The veteran was a heavy smoker.  A few rales were 
noted at the lung bases.  PTSD was not mentioned as an 
etiological factor for the coronary artery disease.  The RO 
attempted to obtain earlier records, but the providers 
indicated that such records were destroyed or unavailable.  

Private medical records from March 1990 to August 1997 reveal 
continued treatment for cardiovascular symptoms.  PTSD was 
not mentioned as an etiological factor.

Private hospitalization records from July 1992, March 1993, 
and September 1993 reveal treatment for angina.  In September 
1993, the veteran suffered a heart attack; secondary 
depression was diagnosed at the time.  No doctor then opined 
that a psychiatric condition caused or aggravated the 
cardiovascular problems.  A September 1993 psychiatric 
consult recommended an antidepressant to combat major 
depression due to cardiac problems.

April 1994 private hospitalization records reveal treatment 
for a number of cardiovascular diseases, including congestive 
heart failure, chronic obstructive pulmonary disease (COPD), 
and a history of coronary artery disease.  PTSD was not cited 
as an etiological factor for the veteran's cardiovascular 
disease.  Listed risk factors were obesity, a sedentary 
lifestyle, hypertension, heavy smoking, hyperlipidemia, and 
alcohol abuse.  The veteran reported that he was on 
disability for "stress." 
VA outpatient records from May 1998 to June 1999 report 
treatment for anxiety and severe PTSD, as well as 
cardiovascular disease, but the records do not indicate the 
conditions were related.  The veteran was also treated for 
COPD, but no etiology was given for the disease.  He 
continued to smoke.

On July 1998 VA PTSD examination, the veteran became 
hysterical discussing his experiences during the Korean 
Conflict.  The veteran did not cite chest pains or other 
cardiovascular manifestations when describing his subjective 
symptoms of his PTSD.  The psychiatrist did not offer an 
opinion regarding any relationship between the veteran's PTSD 
and his cardiovascular difficulties.

In January and June 1999, the veteran was examined for 
compensation and pension purposes.  The conditions for which 
he was examined involved the skin and testicles, and were 
unrelated to PTSD, pulmonary, or cardiovascular problems.  A 
history of bypass surgery was noted.  Blood pressure was 
within normal limits.

Records of the veteran's terminal hospitalization in July 
1999 reveal treatment for degenerating cardiovascular 
conditions and COPD.  While the veteran's PTSD was noted, and 
his medication was adjusted to avoid complications or 
reactions, no provider noted that PTSD was a causative or 
aggravating factor for the veteran's cardiovascular disease.

The veteran died in July 1999.  The death certificate lists 
Respiratory Failure of minutes duration as the immediate 
cause of death, due to pneumonia of weeks duration, due to 
COPD of years duration.  Other significant conditions which 
contributed to death, but unrelated to the primary cause of 
death, were congestive heart failure, myocardial infarction, 
retroperitoneal bleeding secondary to heparin secondary to 
deep vein thrombosis.

The RO requested that a VA doctor review the veteran's 
medical history, including records from his terminal 
hospitalization and opine as to whether it was at least as 
likely as not that the veteran's myocardial infarction or 
COPD resulted from his PTSD.  In September 1999, the reviewer 
noted the course of the veteran's hospital stay and all 
complications, as well as his smoking history and history of 
hyperlipidemia and hypercholesterolemia, and doctor opined 
that although the veteran's COPD and cardiovascular disease 
"could have been exacerbated" by PTSD, they were 
"probably" independent events, based on the other risk 
factors, which probably carried "much more weight than 
[PTSD]."

In January 2000, the veteran's treating physician stated that 
the veteran "suffered from [PTSD].  This most likely caused 
stress on his heart and lungs.  Also this added to his 
depression and more than likely contributed to his death."

The appellant testified at a personal hearing in December 
2000.  She stated her belief that the veteran's PTSD had a 
direct impact on his cardiovascular disease and was a 
significant factor in his death.  The veteran was often angry 
and had violent outbursts.  The appellant reported that a 
doctor in the 1980's had told the veteran that stress from 
PTSD had caused his heart condition.  This followed a heart 
attack and bypass surgery.  

The RO again sought an advisory opinion from a VA doctor as 
to whether or not the medical evidence suggested that the 
veteran's PTSD contributed to his death in a material way.  
In a March 2001 opinion, the reviewing physician noted that 
the veteran's claims file was reviewed.  It showed a "severe 
and degenerating health condition."  The reviewer noted that 
the medical records were silent regarding stressors or 
pressures from PTSD, except when expressly discussing that 
condition.  The reviewer concluded that:

Although it is theoretically conceivable 
or possible that any physical impairment 
may impact an individual's emotional 
health and equally possible that 
emotional impairments may impact an 
individual's physical health, in this 
particular case there appears to be no 
data in [sic] file to suggest or document 
such a connection.  Therefore, in my 
opinion at the present time, it cannot be 
demonstrated that the veteran's service 
connected PTSD contributed in a material 
way to his death, based on alleged impact 
on his heart condition or his other 
physical health impairments.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  As a general rule, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  38 C.F.R. § 3.312(c)(2).  

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Residuals of Cold Injury and Atrophic Right Testicle

The veteran's cold injury residuals are rated 20 percent for 
each foot, and his right testicle atrophy is noncompensable.  
None of these three service connected disabilities involve a 
vital organ, and all were static, non-progressive, non-
debilitating.  There is no medical evidence or opinion, or 
any allegation, that these disabilities materially 
contributed to cause or hasten the veteran's death.

Pulmonary disease

The veteran's death certificate indicates that the immediate 
cause of his death was respiratory failure due to COPD.  COPD 
was not manifested in service, and there is no evidence that 
it was related to service.  No doctor has opined that the 
veteran's pulmonary problems were related to service, nor has 
the appellant alleged that the veteran's respiratory 
difficulties arose out of his military service.  Hence 
service connection for the disability which was listed as the 
primary cause of the veteran's death is not warranted.  
38 C.F.R. § 3.312.




Cardiovascular Disease

The death certificate indicates that several cardiovascular 
disorders contributed to cause the veteran's death but were 
not related to the immediate cause of death.  These included 
congestive heart failure, myocardial infarction, and 
retroperitoneal bleeding secondary to heparin secondary to 
deep vein thrombosis.  The veteran suffered from coronary 
artery disease.  Service medical records do not show that any 
of these disorders was manifested in service.  Further, there 
is no evidence or allegation that any cardiovascular disorder 
was first manifested in the first post-service year.  The 
appellant has testified that cardiovascular disease was first 
diagnosed in the 1980's.  No doctor has opined that there is 
a nexus between the veteran's cardiovascular disorders and 
his military service.  Consequently, service connection for 
cardiovascular disease on the basis that such disease was 
incurred (or may be presumed to have been incurred) or 
aggravated in service is not warranted.

PTSD

The appellant contends that the veteran's service connected 
PTSD was manifested by stress, which exacerbated his coronary 
artery disease, and that, therefore, PTSD materially 
contributed to cause or hasten the veteran's death.

Three doctors have expressed opinions regarding a 
relationship between the veteran's service-connected PTSD and 
his death/death-causing disabilities.  The veteran's treating 
physician opined that PTSD had contributed to the veteran's 
death by "most likely" causing stress on his heart and 
lungs.  Two VA physicians reviewed the medical records and 
opined that while it was possible that PTSD had in some way 
affected his physical health, it was more likely that the 
death was due to independent, unrelated factors.  Both VA 
physicians reviewed the file and provided extensive reasons 
and bases for their opinions, while the private doctor merely 
made a bare conclusory statement.  Further, the treatment 
records, which repeatedly cite risk factors such as 
hypercholesterolemia, hypertension, obesity, hyperlipidemia, 
smoking, and drinking, without mentioning stress or PTSD as 
additional risk factors, support the opinions expressed by 
the VA doctors.  Hence, the VA advisory opinions have greater 
probative value.

The evidence establishes that it is more likely than not that 
PTSD did not materially or significantly contribute to cause 
or hasten the veteran's death. 

In summary, the primary and contributory causes of the 
veteran's death were not service connected, and his service 
connected disabilities did not contribute to cause or hasten 
his death.  The preponderance of the evidence is against the 
appellant's claim, and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

